Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Greenberg (WO 2012/166950 A2) in view of Yamazaki et al (US 2010/0068438 A1), and with evidentiary support from the Communication pursuant to Article 94(3) EPC issued by the European Patent Office in corresponding European Patent App. No. 15 826 402.8 dated October 8th, 2019, hereinafter EPO.
The Examiner agrees with Applicant’s arguments, particularly that the method of the prior art is not substantially identical to that of the claimed invention, and the prior art does not expressly disclose the ratio B/A, and therefore, the prior art of record does not adequately disclose or teach the claimed ratio B/A. To further add to Applicant’s argument that “[t]he coating material described in Greenberg is intended to form a removable coating film… not for imparting oxygen barrier properties”, the present specification notes that one of the benefits of the claimed B/A range is suppressed deterioration. As Greenberg desires a coating which is easily removable (i.e., easily deteriorated), Greenberg teaches away from the claimed B/A range, and selection of the claimed B/A range would render Greenberg inoperable for its intended purpose. The Examiner further notes that Greenberg makes no mention of crosslinking as described in the claims, and additionally, Greenberg provides no specific teachings which obviate the claimed B/A range (such a properties are not even acknowledged). Yamazaki does not cure the above deficiencies (though the nature of the teaching away in Greenberg is essentially uncurable via additional teachings found in the art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783